opinion of the court

Per Curiam.

Respondent was admitted to practice as an attorney and counselor at law in the State of New York on December 6, 1965. On June 7, 1982, on the basis of a plea of nolo contendere, a judgment of conviction was entered against him in the District Court of the United States for the Western District of New York on two counts of willful failure to file income tax returns in violation of section 7203 of title 26 of the United States Code and no appeal was taken therefrom. On July 8, 1982, he was automatically suspended from the practice of law by this court pursuant to section 90 (subd 4, par f) of the Judiciary Law.
Respondent’s conduct was a serious crime as defined by section 90 (subd 4, par d) of the Judiciary Law and a violation of Canon 1 of the Code of Professional Responsibility (EC 1-1,1-5, DR 1-102). He should be suspended from the practice of law for a period of six months commencing on July 8, 1982 and until the further order of this court.
*11Simons, J. P., Hancock, Jr., Callahan, Boomer and Schnepp, JJ., concur.
Final order of suspension entered pursuant to section 90 (subd 4, par g) of the Judiciary Law.